Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  August 19, 2014                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  147296(118)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  WAYNE COUNTY EMPLOYEES RETIREMENT                                                 Bridget M. McCormack
  SYSTEM and WAYNE COUNTY RETIREMENT                                                      David F. Viviano,
                                                                                                        Justices
  COMMISSION,
            Plaintiffs/Counter Defendants-
            Appellees,                                        SC: 147296
                                                              COA: 308096
  v                                                           Wayne CC: 10-013013-AW

  CHARTER COUNTY OF WAYNE,
           Defendant/Counter-Plaintiff-
           Appellant,
  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Michigan Association of Public
  Employees Retirement Systems for leave to file an amicus curiae brief is GRANTED.
  The amicus brief submitted on August 12, 2014 is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 19, 2014